In a proceeding to judicially settle an account of the estate of Bernard Berger, the attorneys for the coexecutors (one of whom is a member of that law firm) appeal from so much of the decree of the Surrogate’s Court, Queens County (Laurino, S.), dated July 22, 1987, as fixed its legal fee at $2,500.
Ordered that the decree is reversed insofar as appealed from, with costs payable by the estate, and the matter is remitted to the Surrogate’s Court, Queens County, for a hearing and new determination as to the nature of the legal services performed and the fair and reasonable value thereof (see, Matter of Rees, 141 AD2d 649 [decided herewith]). Bracken, J. P., Brown, Rubin and Sullivan, JJ., concur.